Exhibit 10.1
 
NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE
SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN
REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED
LANGAUGE.
 
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT
 
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
‘‘Amendment”), dated as of August 4, 2011, is by and among PENSON WORLDWIDE,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and each individually, a “Lender”),
REGIONS BANK, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender, and Letter of Credit Issuer, REGIONS CAPITAL
MARKETS, a division of Regions Bank, as Lead Arranger and Bookrunner, THE
PRIVATE BANK AND TRUST COMPANY, as Syndication Agent (the “Syndication Agent”)
and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, and CAPITAL ONE, N.A., as
Co-Documentation Agents (the “Documentation Agent”).
 
RECITALS:
 
A. The Borrower, the Lenders party thereto and the Administrative Agent have
entered into that certain Second Amended and Restated Credit Agreement dated as
of May 6, 2010 (as the same has been and may be amended, modified, supplemented
or restated from time to time, the “Credit Agreement”).
 
B. The Borrower, the Lenders, and the Administrative Agent now desire to amend
the Credit Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders party
hereto hereby agree as follows:
 
ARTICLE I

 
Definitions
 
Section 1.1  Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
 
ARTICLE II

 
Amendments to the Credit Agreement
 
Section 2.1  Amendments to Section 1.01 of the Credit Agreement.  
 
(a) Effective as of the date hereof, the following definitions shall be added to
Section 1.01 of the Credit Agreement in alphabetical order to read in their
entirety as follows:
 
‘‘Futures Merger” means the proposed amalgamation of PFS and Penson Futures
(whether by merger, consolidation, asset sale or otherwise) after the Second
Amendment Effective Date.
 
‘‘Second Amendment Effective Date” means August 4, 2011.





--------------------------------------------------------------------------------



 



(b) Effective as of the date hereof, the following definitions in Section 1.01
of the Credit Agreement shall be amended and restated to read in their entirety
as follows:
 
‘‘Consolidated EBITDA” means, for any period, and in all cases without
duplication, for the Borrower and its Subsidiaries on a consolidated basis, an
amount equal to Consolidated Net Income for such period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i) Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) non-cash stock based
compensation, (v) costs, expenses and fees incurred in connection with the Ridge
Acquisition, the 2017 Notes Offering, the 2014 Notes Offering, the Existing
Credit Agreement and this Agreement (including amendments hereto), and (vi) all
one-time, non-recurring expenses incurred or charged to income during such
period (including, without limitation, write downs for the second fiscal quarter
of 2011 of problem accounts receivable in existence as of the Second Amendment
Effective Date, in an aggregate amount up to but not exceeding $43,000,000)
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Borrower and its Subsidiaries for such period and (ii) all non cash items
increasing Consolidated Net Income for such period. In addition, for the twelve
month period following the closing of the Ridge Acquisition, the calculation of
Consolidated EBITDA shall include an amount equal to $1,050,000 for any month
(commencing with the first full month after the closing of the Ridge
Acquisition) for which the actual EBITDA earned by PFS and attributable to
correspondent clearing contracts acquired in the Ridge Acquisition is not
included in the calculation of Consolidated EBITDA.
 
‘‘Equity Repurchase” means the Borrower’s repurchase of its Equity Interests
(a) with respect to (i) any shares withheld to cover tax-withholding
requirements relating to the vesting of restricted stock units issued pursuant
to, and other ordinary course repurchases in respect of, the 2000 Stock
Incentive Plan and (ii) upon the consent of the Required Lenders, any other
restricted stock units or stock options repurchased from former employees,
directors or contractors in accordance with the terms of the Borrower’s
restricted stock unit or stock option plans; and (b) in connection with the
workout and/or restructuring of problem accounts receivable in existence as of
the Second Amendment Effective Date, in an aggregate amount for clause (b) up to
but not exceeding 1,250,000 shares of Borrower stock.
 
‘‘Total Commitments” means the Commitments of all the Lenders in an aggregate
amount up to but not exceeding $50,000,000, as may be increased in accordance
with Section 2.14(a).
 
Section 2.2  Amendment to Section 2.01 of the Credit Agreement.  Effective as of
the date hereof, Section 2.01 of the Credit Agreement shall be amended and
restated to read in its entirety as follows:
 
2.01 Revolving Loans.   Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Total
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Pro Rata Percentage of the Outstanding Amount of
all Letter of Credit Obligations, plus such Lender’s Pro Rata Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment; and provided further that, notwithstanding anything in this
Agreement to the contrary, (a) at any time that the Consolidated Leverage Ratio
is greater than or equal to **** to **** for a measurement period (on a pro
forma basis after giving effect to any proposed Borrowing), no new Borrowings
shall be requested, and (b) at any time that the Consolidated Leverage Ratio is
greater than the Original Consolidated Leverage Ratio for a measurement period,
Availability shall be limited to $25,000,000 for general corporate purposes.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.


2



--------------------------------------------------------------------------------



 



Section 2.3  Amendments to Section 2.05 of the Credit Agreement.  
 
(a) Effective as of the date hereof, Section 2.05(d) of the Credit Agreement
shall be amended and restated to read in its entirety as follows:
 
(d) (i) Upon the Disposition of assets by the Borrower or any Subsidiary as
permitted in Section 7.05(c) (for the avoidance of doubt, JBO Stock and Equity
Interests shall not be considered assets for purposes of this subsection (d)(i))
100% of the Net Cash Proceeds shall be paid within two Business Days to the
Administrative Agent to be applied to the Loans (if any Loans are outstanding),
and the Total Commitments shall be permanently reduced by the amount of the Net
Cash Proceeds of such Disposition provided, however, that, with respect to any
Net Cash Proceeds realized under a Disposition described in this
Section 2.05(d)(i), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of such Disposition), and so
long as no Default shall have occurred and be continuing, the Borrower or such
Subsidiary may, instead of applying such amounts to the Loans, reinvest all or
any portion of such Net Cash Proceeds in operating assets (including investments
in capital of Subsidiaries) so long as within 90 days after the receipt of such
Net Cash Proceeds, such purchase shall have been consummated (as certified by
the Borrower in writing to the Administrative Agent); and provided further,
however, that any Net Cash Proceeds not subject to such definitive agreement or
so reinvested by such time shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(d)(i) along with a corresponding
permanent reduction to the Total Commitments. The provisions of this
Section 2.05(d)(i) do not constitute a consent to the consummation of any
Disposition not otherwise permitted hereunder.
 
(ii) ****
 
(iii) ****
 
(b) Effective as of the date hereof, Section 2.05(f) of the Credit Agreement
shall be amended and restated to read in its entirety as follows:
 
(f) If during the six-month period beginning on each of July 1, 2011, January 1,
2012, and July 1, 2012 (each, a “Clean Down Period”) the Consolidated Leverage
Ratio, as set forth in a Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) in respect of a fiscal quarter ending during
the applicable Clean Down Period, is greater than **** to ****, there shall be a
period of at least thirty (30) consecutive days during the applicable Clean Down
Period during which (i) the Total Outstandings shall be zero and (ii) no
additional Loans shall be made and no Letters of Credit shall be issued;
provided, however, that any Clean Down Period shall terminate prior to the end
of any such six-month period if and at such time as the Borrower submits its
regularly scheduled quarterly Compliance Certificate evidencing that the
Consolidated Leverage Ratio is less than or equal to **** to ****.
 
Section 2.4  Amendments to Section 7.02 of the Credit Agreement.  
 
(a) Effective as of the date hereof, Section 7.02(i) of the Credit Agreement
shall be amended to remove the “and” at the end thereof.
 
(b) Effective as of the date hereof, Section 7.02(j) of the Credit Agreement
shall be amended to delete the “..” at the end thereof and substituting “; and”
in lieu thereof.
 
(c) Effective as of the date hereof, Section 7.02 of the Credit Agreement shall
be amended to add a new Section 7.02(k) to read in its entirety as follows:
 
(k) Investments in connection with the workout and/or restructuring of problem
accounts receivable (including Investments in connection with the workout and/or
restructuring of Investments received in respect of such accounts receivable),
so long as any new advances of capital made in connection with such workout
and/or restructuring shall not exceed $**** in the aggregate over the term of
this Agreement.
 
Section 2.5  Amendments to Section 7.04 of the Credit Agreement.  
 
(a) Effective as of the date hereof, Section 7.04(a) of the Credit Agreement
shall be amended to remove the “and” at the end thereof.


3



--------------------------------------------------------------------------------



 



(b) Effective as of the date hereof, Section 7.04(b) of the Credit Agreement
shall be amended to delete the “.” at the end thereof and substituting “; and”
in lieu thereof.
 
(c) Effective as of the date hereof, Section 7.04 of the Credit Agreement shall
be amended to add a new Section 7.04(c) to read in its entirety as follows:
 
(c) without limitation to Section 7.04(b), the Borrower or any Subsidiary may
Dispose of any Subsidiary (other than PFS or, to the extent that Penson Futures
is the surviving entity after consummation of the Futures Merger, Penson
Futures), whether by Disposal of assets, securities or by way of merger or
consolidation, to any Person of all or substantially all of the assets and/or
Equity Interests of such Subsidiary, provided that the Net Cash Proceeds are
paid to the Administrative Agent as required by Section 2.05(d), and provided
further that any such Disposition shall be for fair market value.
 
Section 2.6  Amendments to Section 7.05 of the Credit Agreement.  
 
(a) Effective as of the date hereof, Section 7.05(c) of the Credit Agreement
shall be amended by replacing “Section 2.05(d)” with “Section 2.05(d)(i)” and
removing the “and” at the end thereof.
 
(b) Effective as of the date hereof, Section 7.05(d) of the Credit Agreement
shall be amended to delete the “.” at the end thereof and substituting “; and”
in lieu thereof.
 
(c) Effective as of the date hereof, Section 7.05 of the Credit Agreement shall
be amended to add a new Section 7.05(e) to read in its entirety as follows:
 
(e) Dispositions of assets in connection with the workout and/or restructuring
of problem accounts receivable (including Investments received in respect of
such accounts receivable), provided that the Net Cash Proceeds are paid to the
Administrative Agent as required by Section 2.05(d)(i).
 
(d) Effective as of the date hereof, the last proviso of Section 7.05 of the
Credit Agreement shall be amended and restated to read in its entirety as
follows:
 
provided, however, that any Disposition pursuant to clauses (a), (b), (c),
(d) and (e) shall be for fair market value.
 
Section 2.7  Amendments to Section 7.08 of the Credit Agreement.  
 
(a) Effective as of the date hereof, Section 7.08 of the Credit Agreement shall
be amended by adding after “Affiliate of the Borrower” at the beginning of the
second line thereof “(other than the Borrower or a Subsidiary)”.
 
Section 2.8  Amendment to Section 7.16(b) of the Credit Agreement.  Effective as
of the date hereof, Section 7.16(b) of the Credit Agreement shall be amended and
restated to read in its entirety as follows:
 
(b) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter measured quarterly in
arrears on a rolling four quarter basis of the Borrower to be less than (i) for
the fiscal quarter ending on each of September 30, 2011 and December 31, 2011,
**** to **** and (ii) for the fiscal quarter ending on March 31, 2012 and
thereafter, **** to ****.
 
Section 2.9  Amendment to Section 7.16(c) of the Credit Agreement.  Effective as
of the date hereof, Section 7.16(c) of the Credit Agreement shall be amended and
restated to read in its entirety as follows:
 
(c) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter measured quarterly in arrears on a rolling four
quarter basis to be greater than (i) for the fiscal quarter ending March 31,
2012 through the fiscal quarter ending September 30, 2012, **** to **** and
(ii) for the fiscal quarter ending December 31, 2012 and thereafter, **** to
****. The Consolidated Leverage Ratio shall not be tested for the fiscal quarter
ending **** through the fiscal quarter ending ****.
 
Section 2.10  Amendment to Schedule 2.01 to the Credit Agreement.  Effective as
of the Second Amendment Effective Date, Schedule 2.01 to the Credit Agreement is
hereby replaced with the Schedule 2.01 attached hereto for all purposes under
the Credit Agreement, and any reference to Schedule 2.01 in any Loan Document
shall refer to the Schedule 2.01 attached hereto.


4



--------------------------------------------------------------------------------



 



ARTICLE III

 
Conditions Precedent to Effectiveness
 
Section 3.1  Conditions.  The effectiveness of this Amendment is subject to the
full satisfaction of each of the following conditions precedent:
 
(a) Documents.  The Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent:
 
(i) Amendment.  Executed counterparts of this Amendment, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrower.
 
(ii) Amendment Fee.  Payment of an amendment fee in an amount of ****% of the
Commitment (as reduced pursuant to this Amendment) of each Lender executing this
Amendment. Such amendment fee is due and payable on or before 5:00 pm Central
time on the closing date of this Amendment.
 
(iii) Other Fees.  Any fees required to be paid on or before the date hereof
shall have been paid, including those fees required to be paid in that certain
Fee Letter dated as of July 20, 2011, among the Borrower, the Administrative
Agent, and Regions Capital Markets, a division of Regions Bank.
 
(iv) Additional Information.  Such additional documents, instruments and
information as the Administrative Agent, the Letter of Credit Issuer, the Swing
Line Lender or the Required Lenders reasonably may require.
 
(b) No Default or Event of Default.  No Default shall exist or would result from
the execution of this Amendment.
 
(c) No Material Adverse Effect.  Since the date of the most recent financial
statements delivered by the Borrower to the Administrative Agent, no event or
circumstance has occurred that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
(d) Representations and Warranties.  All of the representations and warranties
contained in Article V of the Credit Agreement as amended hereby and in the
other Loan Documents shall be true and correct on and as of the date hereof,
with the same force and effect as if such representations and warranties had
been made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.
 
ARTICLE IV

 
No Waiver
 
Section 4.1  No Waiver.  Nothing contained herein shall be construed as a waiver
by the Administrative Agent or any Lender of any covenant or provision of the
Credit Agreement, this Amendment, or any other Loan Document, or of any other
contract or instrument between the Borrower and the Administrative Agent and/or
the Lenders, and the failure of the Administrative Agent and/or any Lender at
any time or times hereafter to require strict compliance by the Borrower of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent or any Lender to thereafter demand strict compliance
therewith. The Administrative Agent and the Lenders hereby reserve all rights
granted under the Credit Agreement, this Amendment, the other Loan Documents and
any other contract or instrument between the Borrowers and the Administrative
Agent and/or the Lenders.


5



--------------------------------------------------------------------------------



 



ARTICLE V

 
Ratifications, Representations and Warranties
 
Section 5.1  Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. The Borrower, the
Administrative Agent and the Lenders agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.
 
Section 5.2  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (a) the
representations and warranties contained in Article V of the Credit Agreement,
as amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (b) no Default has occurred and is
continuing.
 
ARTICLE VI

 
Miscellaneous
 
Section 6.1  Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
 
Section 6.2  Reference to Agreement.  Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby. This Amendment is a Loan
Document.
 
Section 6.3  Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 6.4  APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.
 
Section 6.5  Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.
 
Section 6.6  Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of any signature pages hereto by telecopy, e-mail or other
electronic transmission shall be effective as delivery of originally executed
signature pages.
 
Section 6.7  Effect of Waiver.  No consent or waiver, express or implied, by the
Administrative Agent and the Lenders to or for any breach of or deviation from
any covenant, condition or duty by the Borrower shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.


6



--------------------------------------------------------------------------------



 



Section 6.8  Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
Section 6.9  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of the Page Intentionally Left Blank. Signature Pages to Follow.]


7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
Penson Worldwide, Inc.
 

  By: 
/s/  Roger J. Engemoen Jr.


Name:     Roger J. Engemoen Jr.
Title: Chairman
 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



REGIONS BANK,
as Administrative Agent, a Lender, Letter of
Credit Issuer and Swing Line Lender
 

  By: 
/s/  Robin Ingane



  Name:     Robin Ingane
Title:  Sr. Vice Pres.

 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



COMPASS BANK, successor in interest
to Guaranty Bank, as a Lender
 

  By: 
/s/  D. Sowards



  Name:     Debbie Sowards
Title:  Sr. Vice President

 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



CAPITAL ONE, N.A., as a Lender and as
Co-Documentation Agent
 

  By: 
/s/  Jacob J. Villere



  Name:     Jacob J. Villere
Title:  VP — US Corporate Banking

 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, as a Lender and as Co-
Documentation Agent
 

  By: 
/s/  Paul Howell



  Name:     Paul Howell
Title:  Senior Vice President

 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



THE PRIVATEBANK AND TRUST
COMPANY, as a Lender and as
Syndication Agent
 

  By: 
/s/  Chandra Pierson



  Name:     Chandra Pierson
Title:  Associate Managing Director

 
Signature Page to Second Amendment





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
 
COMMITMENTS
AND PRO RATA PERCENTAGES
 

                  Pro Rata
Lender   Commitment   Percentage  
Regions Bank
  $****   ****%
Compass Bank, as successor in interest to Guaranty Bank
  $****   ****%
Capital One, N.A.
  $****   ****%
Texas Capital Bank, National Association
  $****   ****%
The PrivateBank and Trust Company
  $****   ****%
Union Bank, N.A.
  $****   ****%
Total
  $****   ****%



